UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6623


ANTHONY KELLY,

                 Petitioner - Appellant,

          v.

BOBBY SHEARIN, Warden; ATTORNEY GENERAL’S OFFICE,

                 Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-02241-AW)


Submitted:   June 15, 2010                  Decided:   June 29, 2010


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Kelly, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Anthony      Kelly          seeks    to    appeal        the    district          court’s

order       denying          his       Fed.      R.        Civ.     P.         60(b)       motion       for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.         § 2254      (2006)           petition.            The     order       is   not

appealable         unless          a     circuit          justice         or     judge       issues       a

certificate of appealability.                             28 U.S.C. § 2253(c)(1) (2006);

Reid     v.       Angelone,            369     F.3d        363,     369        (4th        Cir.     2004).

A certificate           of     appealability                will     not        issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                            When the district court denies

relief      on    the    merits,         a    prisoner       satisfies           this      standard      by

demonstrating           that       reasonable             jurists     would          find     that      the

district         court’s      assessment             of    the    constitutional             claims      is

debatable        or     wrong.          Slack        v.    McDaniel,           529    U.S.     473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                       Slack, 529 U.S.

at    484-85.           We    have       independently             reviewed          the    record      and

conclude         that    Kelly          has     not        made     the        requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

                                                      2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3